Citation Nr: 1343275	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocate


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to March 1969.  He also had service with the U.S. Army Reserve until his discharge from the Reserve in March 1974; presumably this includes periods of active duty for training (ACDUTRA) and of inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a July 2012 decision, the Board accepted an earlier withdrawal of his PTSD claim and then remanded this claim for further adjudication after a subsequent writing indicated that the Veteran wanted to continue his appeal of this claim.  

The Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO in June 2013.  Before the Board hearing, the Veteran's representative submitted additional evidence, including correspondence from the Veteran's treating psychologist and from a Canadian specialist as well as abstracts of certain psychological journal articles, along with a written waiver of initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran's diagnosed PTSD preexisted military service; even if there was, clear and unmistakable evidence demonstrates that any claimed PTSD did not permanently increase in severity during or as a result of service.  

2.  The evidence of record does not indicate that the Veteran's PTSD stressors have been corroborated to support his claim that he has PTSD related to his active military service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.304, 3.306 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified via a letter dated in September 2009 of the criteria for establishing service connection for PTSD, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter, accordingly, addressed all notice elements before the initial adjudication of the claim in the March 2010 rating decision now on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained private treatment records.  The Veteran has submitted multiple articles and correspondence related to PTSD and perfectionism in support of his contention that his claimed PTSD disorder was aggravated during active service.  He also testified at a video conference Board hearing in front of the undersigned to the same effect.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his claim that has not been submitted.  

Additionally, in June 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2013 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of aggravation of his preexisting PTSD in order to establish service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate this claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  

For example, immediately before the hearing his representative submitted correspondence from the Veteran's private treating psychologist regarding the pathology of perfectionist tendencies of survivors of sexual abuse and from a Canadian specialist regarding perfectionism in an effort to establish service connection for PTSD on the basis of aggravation.  Therefore, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate this claim based on the current record.  

The Board notes that the Veteran was not scheduled for a VA mental examination in connection with his service connection claim for PTSD.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination is not needed because the Veteran's service treatment records are entirely negative for any indication of any psychiatric disorders or complaints or referrals during service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, while PTSD has recently been diagnosed, there is no indication in the record of a causal connection between this diagnosis and the Veteran's periods of active service, ACDUTRA, or INACDUTRA or any incident therein, but for the Veteran's statements and a private provider's conclusions based on those statements.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  As explained in more detail below, the Board does not find the Veteran's testimony regarding aggravation of PTSD symptoms during service credible.  Nor is there any persuasive evidence that the Veteran's symptomatology in service endorsed perfectionist tendencies.  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

The Board has considered and weighed the information in the cited journal article abstracts, which discussed perfectionism and suicide.  This generic evidence does not specifically refer to PTSD and contains no facts specific to the Veteran's case.  While the Veteran contends that he experienced difficulties in service because of preexisting sexual abuse by his older brother, the submitted treatise evidence does not in any way indicate that the physical experiences he underwent during his brief period of active duty would have caused a permanent increase in his claimed disability.  Thus, the Board finds that this treatise evidence does not support either the lay testimony of the Veteran or the medical opinion of his private psychologist.  See Sacks v. West, 11 Vet. App. 314 (1998) (noting that treatise evidence may provide support when combined with a medical opinion).  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  




Service Connection - Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  

Clear and unmistakable evidence that the disability existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03.  

Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for PTSD.  In his written submissions and Board testimony, he contends that his PTSD preexisted military service because he suffered sexual abuse by his older brother while he was a child and that physical confinement and close proximity with other males during five months of active service then triggered and aggravated his PTSD.  

The Veteran's DD Form 214 and service personnel records revealed that his military occupational specialty was as a medical corpsman during five months of active service during which he also received a sharpshooter badge for his skill with a M14 rifle.  They also show that at the end of his period of active service in March 1969, the Veteran received a commendation as an honor graduate of Company D, 3rd Battalion, USAMEDTC, for earning an achievement score of 962 points out of a possible 1,000 points and was well qualified as a medical corpsman.  Personnel records also show that during his subsequent period of Reserve service, when his principal duties included ward attendant, legal clerk, and administrative specialist, he successfully attended law school.  It was noted that in 1972 he received a J.D. from the University of Connecticut and in 1973 received a LL.M. in tax law from New York University Law School.  

Service treatment records failed to show any complaint of, treatment for, diagnosis of, or referral on account of any psychological disorder.  His April 1968 pre-induction physical examination reflected a normal psychiatric evaluation.  His March 1969 discharge examination reflected a normal psychiatric evaluation.  An April 1972 Reserve physical examination also reflected a normal psychiatric evaluation.  In reports of medical history contemporaneous to each of these service examinations, the Veteran checked the "no" boxes when asked whether he ever had depression, excessive worry, difficulty sleeping, nervous trouble, or loss of memory.  

Private treatment records dated in 2009 of Dr. A.S., the Veteran's private psychologist, show a diagnosis of PTSD.  In a July 2009 record, he stated that the Veteran's early trauma had left him with ongoing, chronic PTSD symptoms including anxiety, self-doubt, inhibition, social introversion within the family, depressive mood episodes, and flashbacks.  An August 2009 record noted that the Veteran felt that the service was a "very scary time for me" while college was easy because there was no privacy in service, even for using the toilet.  

In August 2009 correspondence, Dr. A.S. related that he had treated the Veteran in family and individual psychotherapy beginning in 2005.  Dr. A.S. said that initially the focus of the work was primarily family-centered and only recently dealt with individual psychological problems.  During the course of treatment, the Veteran revealed to Dr. A.S. that he had an early history of sexual abuse victimization by his older brother: between 6 and 8 years of age the Veteran was repeatedly and frequently sexually molested by his older brother in the home until it was discovered by his parents and ended.  Dr. A.S. reported that the Veteran said that his parents did not seek treatment for the Veteran and that the problem was "buried" and never discussed.  The Veteran told the clinician that he functioned well in childhood, excelled in school, and continued a pattern of high achievement that carried him through completion of law school.  

Dr. A.S. wrote that the Veteran developed a pattern of submissive and avoidant behavior during the molestation that continued through his life.  He described the Veteran's Army experience as a major turning point in the Veteran's life "as his PTSD symptoms became activated during his Army training."  Dr. A.S. believed the key factors were a lack of privacy in the barracks, such as sleeping quarters and bathrooms, which activated strong feelings of sexual vulnerability that "could be clearly traced back to his childhood sexual abuse."  He also stated that the Veteran felt "somewhat traumatized" by handling weapons and explosives which caused panic attacks over fears of injury and death.  Dr. A.S. stated that the Veteran experienced feelings of anxiety, panic, and fear during his time in the Army that were pervasive and overwhelming.  

Dr. A.S. also reported that while in service the Veteran began to have flashbacks of the original sexual abuse and that those flashbacks have continued over the years since that time.  His PTSD symptoms have intensified more recently with telephone contact with his older brother over the care of their 99-year-old mother.  

In his September 2009 claim for service connection for PTSD the Veteran stated that his PTSD began in childhood due to personal trauma.  

In a letter received in October 2009, the Veteran stated that he suppressed details of his childhood trauma until basic training in October 1968, which he claimed was "like being back under the control of my brother."  He asserted that he was vulnerable because he had no privacy for anything.  He said that he tried to use the bathroom when the least number of people were present.  He claimed that during basic training he was terrified of everything and everyone and feared a reoccurrence of molestation.  He also said that his vulnerability spilled over into live ammunition exercises.  He claimed AIT was no better because of the horrible medical movies he was shown, but he strove to do his best in spite of what was going on inside him.  He also claimed that once memories of his abuse were triggered in basic training they never went away, although they were less intrusive at first.  In civilian life he became submissive, passive, and could not advocate on his own behalf as he avoided family issues, became depressed, divorced, remarried, and changed jobs four times.  He said that he buried himself in work to avoid normal family relationships.  

In a separate letter also received in October 2009, the Veteran's wife related she and the Veteran were married in 1982 and had four children.  She stated that early in their marriage he told her he had been sexually abused by his brother and indicated that he was terrified in service in the presence of and being in close quarters with other men.  She wrote that the marriage had deteriorated because the Veteran was totally detached from dealing with the children and avoided dealing with any household disputes.  She claimed he acted withdrawn, depressed, and not motivated.  

In a March 2013 exchange of electronic mail messages with the Veteran's service representative, G.F., a Canadian scholar, revealed there was a lack of scholarly work on perfectionism and PTSD but that he was involved in two studies that sought to establish an association.  Dr. G.F. explained that perfectionism could be a coping response.  He said that a new journal article contended extreme perfectionism is a personality dysfunction that deserved more recognition.  

In May 2013 correspondence, Dr. A.S. revealed that he had reviewed the Veteran's service personnel and treatment records.  He opined that he still believed that the Veteran's PTSD was permanently aggravated by his service training experience.  Dr. A.S. noted that prior to service the Veteran coped with his trauma by repressing his memory of abuse, but the "extremely stressful experiences" of basic training triggered flashbacks.  Dr. A.S. also noted that it was not unusual for victims of sexual trauma to overcompensate for their underlying emotional vulnerability through high achievement and perfectionism.  The Veteran's successful legal career did not negate his underlying psychological disorder.  He also commented that the Veteran's avoidance of treatment for many years was not unusual for victims of sexual abuse.  

During his June 2013 Board hearing, the Veteran testified that he had PTSD before military service as a result of sexual abuse while a child and that this disorder was triggered and aggravated during basic training and permanently worsened as a result.  He also suggested his success in life was not evidence that PTSD did not bother him, but indicated perfectionism as a maladaptive coping technique.  He testified that his parents did not put him into any kind of treatment after they discovered the sexual abuse or punish his older brother, but blamed the Veteran for the incidents that occurred.  He also testified that he did not tell service examiners about his child sexual abuse upon induction because these were events he did not relate to anyone.  As to basic training, the Veteran stated that it was "a complete shock."  He testified that he did not expect such a lack of privacy and it triggered memories of what his brother had done to him when he was younger.  He said that the open showers and bathrooms were very scary and triggered his life-long suffering.  He said that during basic training he became anxious, afraid, and depressed.  As to his success in service and later life, the Veteran testified that throwing himself into his work was how he coped with his PTSD.  The Veteran also testified that he delayed seeking treatment for years because he was ashamed to talk to people about the childhood sexual abuse and his feelings of vulnerability.  He regretted having no relationships with people, even his children.  

During this Board hearing the Veteran's wife also read a statement in which she explained that even though the Veteran appeared confident, successful, and possibly even arrogant that was all a façade and that he panicked and withdrew when he got close to people.  

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's claimed PTSD.  As noted above, Wagner held that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for direct service connection.  See Wagner, 370 F.3d at 1094-96; 38 U.S.C.A. § 1153.  

In this case, there is no question that the file contains clinical evidence of currently diagnosed PTSD.  The pertinent inquiry in this case involves whether or not the Veteran's currently diagnosed PTSD was incurred in or aggravated by his period of active service.  In this regard, the Board must initially establish whether PTSD existed prior to the Veteran's period of active service.  

Available service treatment records provide no indication that any psychological injury or disease was noted upon entry into service.  As noted above, his April 1968 pre-induction physical examination indicated a normal psychiatric evaluation and the Veteran has testified that he did not tell any service members about his childhood sexual abuse.  The Board is not saying that childhood sexual abuse did not occur, but even though Dr. A.S. diagnosed PTSD as a preexisting condition he did so approximately 40 or 50 years after the events in question.  In addition, the Veteran has consistently stated that his parents did not place him in any psychological treatment after the sexual abuse was discovered, so a valid psychological diagnosis before entry into service would always be problematical.  Moreover, PTSD was not a recognized clinical diagnosis until the 1980s, so it is clear that the Veteran would not have been diagnosed with PTSD in the 1960s before entry into service.  

Therefore, while a preponderance of the evidence might establish that the Veteran had a psychological disorder based on childhood sexual abuse at the time he entered active service, the Board cannot find in this case that the file contains evidence which clearly and unmistakably establishes that PTSD existed prior to the Veteran's entry into active service in October 1968.  PTSD was not even a recognized psychological disorder at the time and the lay and medical evidence suggesting PTSD preexisted service ultimately is based entirely on the Veteran's testimony.  Therefore, the Veteran's claim must be adjudicated as one for direct service connection rather than one based on aggravation of a preexisting disorder.  

Even if the Board were to assume that there is clear and unmistakable evidence PTSD preexisted the Veteran's entry into service in this case, the Board would have to find that clear and unmistakable evidence demonstrates that the Veteran's preexisting PTSD did not increase in severity during his period of active service.  Available service treatment records do not show any treatment at all for any psychological disease or injury while in military service, thus strongly indicating that any PTSD did not worsen beyond the natural progression of the disease during military service.  While there is lay and medical evidence to the effect that the Veteran suffered an increase in PTSD symptoms during military service, the Board finds this is not credible or persuasive evidence and, even if believed, would represent nothing more than an increase in disability due to the natural progress of the preexisting condition.  Although the Veteran testified to fear and shock at the open bathrooms and showers in the barracks, there is no indication of an increase in severity, as may be indicated by a chronic worsening of PTSD symptoms during service.  Therefore, there is no indication of an increase in severity during active service.  

While the Veteran is certainly competent to state that he was abused as a child and that open latrines and showers in service made him feel uncomfortable, the Board cannot find his testimony credible when other information in the claims file shows that he performed well in service, did not have any disciplinary problems while in service, and post-service attended two different law schools and earned two different law degrees.  In view of the service treatment and personnel records, which take into account the Veteran's treatment in service, the Board finds that the probative value of these records outweighs the Veteran's contentions and the medical records based on his narrative.  

In this case, the Board finds that the service treatment records are sufficient to rebut the presumption of aggravation and establish that the Veteran's PTSD symptoms, during service and since, were due to the natural progress of his preexisting PTSD.  

In other words, if the Board were to accept the notion that clear and unmistakable evidence existed to show that PTSD in this case was a preexisting medical condition, then it would also find that the evidence of record shows that PTSD was not permanently aggravated beyond the natural progression of this condition by his active service in 1968 and 1969 and deny service connection.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.303; see Wagner, 370 F.3d at 1096.  

The Board, however, has found that clear and unmistakable evidence does not exist to show PTSD was a preexisting condition in this case and, thus, the claim must proceed as one for direct service connection.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for direct service connection for PTSD.  It appears that the threshold requirement of a DSM-IV diagnosis of PTSD has been met in the medical records of the Veteran's private psychologist.  The Board notes that the Veteran has never been formally diagnosed with any other psychiatric disorder.  The remaining question, therefore, is whether there is a corroborated in-service stressor or credible evidence the stressor occurred.  

Since the Board finds that there are no service department records indicating that the Veteran engaged in combat with the enemy, and no indication in the record that the recent amendment to 38 C.F.R. § 3.304(f) permitting service connection for fear of hostile military or terrorist activity has any applicability in this case, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  With regard to the question of a stressor, the Veteran's statements and history as reported to a medical professional have been detailed above.  

There is no evidence in the case before the Board to confirm the Veteran's alleged stressors, besides the Veteran's statements and medical reports that rely on those statements.  His comments about being abused by his older brother as a child and his purported shock and fear and feelings of sexual vulnerability during basic training related to open bathrooms and showers in service are either vague or impossible of corroboration.  

The medical diagnosis of PTSD on file, which appears in the private medical records of Dr. A.S., is admittedly linked to the Veteran's claimed stressors, but does not corroborate that the Veteran was actually abused as a child or experienced fear and anxiety in service related to taking showers and going to the bathroom in front of other males.  The private examiner failed to address the lack of corroborating medical or historical evidence of the Veteran's in-service anxieties and simply noted that his opinion had not changed after reviewing service records, which contained not one scintilla of psychiatric evidence.  The diagnosis found in the private medical records is based solely on the Veteran's unsubstantiated assertions regarding what occurred in service.  

While the private psychologist had access to the claims file, the Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board is not bound to accept the Veteran's uncorroborated account of his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1992); Swann, supra.  The question of whether a specific event reported by a veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds the fact that the Veteran never mentioned childhood sexual abuse or complained about privacy issues or fears of sexual vulnerability to medical personnel while in service weighs against his credibility as such information would have been important in evaluating and treating his condition.  Put another way, had childhood abuse truly occurred, it would have benefited the Veteran to report such to his physician.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, the Veteran's testimony that he was shocked and scared, rather than simply made uncomfortable, about experiencing open bathrooms and showers in service is a bit difficult for the Board to believe.  He did well in service and soon thereafter successfully attended law school while in the Reserve.  There is no corroboration of his assertion that he experienced anxiety, fear, and depression in basic training.  If he did, those symptoms surprisingly did not prevent him from earning a commendation as an honor student in his medical corpsman class.  

However, the Veteran contends that his perfectionism is a maladaptive component of his PTSD.  The Board notes that while Dr. A.S. stated in his May 2013 correspondence that it was not unusual for victims of sexual trauma to overcompensate for their underlying vulnerability through perfectionism, Dr. G.F. explained to the Veteran's representative in March 2013 email that to date there is no established link between PTSD and perfectionism.  

Further, the Board finds it incredible that if the Veteran had been as disturbed as he now claims he was during his period of active duty service, such would not have been mentioned to anyone outside the family until 2005, some 36 years following active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

In sum, there is no credible or persuasive lay or medical evidence of psychiatric symptoms until many years after service.  A veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairment, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, before or during service, nor does he have the medical expertise to provide an opinion regarding its etiology or whether it was aggravated in service.  Thus, the Veteran's lay assertions as to the etiology or aggravation of his PTSD are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is also no indication that the Veteran had a diagnosis of a psychiatric disorder based on some psychosis which had become manifested to a compensable degree during the first year following his discharge from active service in 1969.  Accordingly, entitlement to service connection for a psychiatric disorder other than PTSD on a presumptive basis also is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  

Given the absence of competent and persuasive evidence in support of the Veteran's claim for service connection for PTSD, for the Board to conclude that the Veteran has PTSD that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board also has carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


